Citation Nr: 0308831	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  02-16 090	)	DATE
	)
	)


THE ISSUE

1.  Eligibility for payment of attorney fees from past-due 
benefits resulting from a regional office (RO) decision of 
February 1998. 

2.  Eligibility for payment of attorney fees from past-due 
benefits resulting from a RO decision of  July 1998.

(In a separate decision, the Board addresses the issue of 
whether VA has authority to pay attorney fees based on RO 
decisions of February 1998 and July 1998 where all past due 
benefits resulting from those decisions have been released to 
the veteran.)



REPRESENTATION

K.B.M., Attorney at Law, represented by:  Kenneth M. 
Carpenter, Attorney at Law

VA Claimant represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from July 1970 to 
February 1972.  This matter is before the Board of Veterans' 
Appeals (Board) following proceedings at the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) relating to claims by the veteran for VA 
benefits and attorney fees associated with those claims.  The 
claimant in the present case is an attorney who was retained 
by the veteran on May 14, 1992. 

In December 1997, the Board granted entitlement to an 
increased rating for PTSD from 30 percent to 50 percent, and 
granted separate temporary total ratings for hospitalization 
from May 18 to June 15, 1994, and from February 7 to March 1, 
1996.  The RO implemented the Board's decision in February 
1998.  

By rating decision dated July 1998, the RO granted a 
temporary total rating for hospitalization for the period 
from June 9, 1998, to August 1, 1998.  


FINDINGS OF FACT

1.  In December 1997, the Board granted an increased rating 
for PTSD from 30 percent to 50 percent, and granted temporary 
total ratings for hospitalization from May 18 to June 15, 
1994, and from February 7 to March 1, 1996.  The RO 
implemented such decision in February 1998.  

2.  Prior to the decision of December 1997, the Board had not 
issued a final decision regarding the issue of a rating in 
excess of 30 percent for the veteran's PTSD, or for temporary 
total ratings for hospitalization from May 18, to June 15, 
1994, or from February 7, to March 1, 1996.  

3.  In July 1998, the RO granted a temporary total rating for 
hospitalization for the period from June 9, 1998, to August 
1, 1998.  

4.  The Board has never issued a decision with respect to the 
veteran's entitlement to a temporary total rating for 
hospitalization for the period from June 9, 1998, to August 
1, 1998.  


CONCLUSIONS OF LAW

1.  The attorney is not eligible to charge a fee for services 
in connection with the RO's February 1998 rating decision 
implementing a December 1997 Board, which granted an 
increased rating for PTSD from 30 to 50 percent and granted 
temporary total ratings for hospitalization from May 18, 
1994, to June 15, 1994, and from February 7, 1996, to March 
1, 1996.  38 U.S.C.A. § 5904(c) (West 2002); 38 C.F.R. 
§ § 20.602, 20.609. (2002).  

2.  The attorney is not eligible to charge a fee for services 
in connection with the RO's July 1998 rating decision which 
granted a temporary total rating for hospitalization for the 
period from June 9, 1998, to August 1, 1998.  38 U.S.C.A. 
§ 5904(c) (West 2002); 38 C.F.R. § § 20.602, 20.609. (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 2002); 38 C.F.R. 
§ 20.609(c)(1) (2002).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (2002).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 2002); 38 C.F.R. § 20.609(c)(3) 
(2002).  

The record shows that prior to December 1997 the Board had 
not issued a final decision on the question of whether the 
veteran was entitled to a rating higher than 30 percent for 
his PTSDor on the question of whether the veteran was 
entitled to temporary total ratings based on periods of 
hospitalization from May 18, 1994, to June 15, 1994, or from 
February 7, 1996, to March 1, 1996.  These matters had been 
before the Board in February 1997, at which time the Board 
remanded them for further development.  Following 
development, the case was returned to the Board, and, in a 
December 1997 decision, the Board granted the veteran an 
increased rating for PTSD from 30 to 50 percent, and granted 
temporary total ratings for hospitalization from May 18, to 
June 15, 1994, and from February 7, to March 1, 1996.  In 
February 1998, the RO implemented such decision.  

Under the provisions of 38 C.F.R. § 20.609 (c) (i) (2002), 
attorney fees may not be paid for services rendered on an 
issue prior to a final decision by the Board.  As there was 
no final decision promulgated by the Board with respect to 
the issues of an increased rating for PTSD or temporary total 
ratings for hospitalization from May 18 to June 15, 1994, and 
from February 7, to March 1, 1996, a basic criterion for 
elgibility for payment of attorney fees has not been met.  
Therefore, the attorney is precluded by law from charging a 
fee for legal services provided to the veteran in connection 
with the grant of an increased rating for PTSD from 30 
percent to 50 percent, and is also precluded from charging a 
fee in connection with the grant of temporary total ratings 
for hospitalization from May 18 to June 15, 1994, and from 
February 7, to March 1, 1996.  

Regarding the July 1998 rating decision which granted a 
temporary total rating for hospitalization for the period 
from June 9, 1998, to August 1, 1998, the Board has never 
considered this issue.  The claim was presented to the RO, 
and the RO allowed the claim. As the issue was decided by the 
RO, and no appeal to the Board was ecessary, the attorney is 
precluded from charging a fee in connection with the grant of 
a temporary total rating for hospitalization for the period 
from June 9, 1998, to August 1, 1998.  


ORDER

1.  Eligibility for payment of attorney fees based on the RO 
decision of February 1998 is denied.

2.  Eligibility for payment of attorney fees based on the RO 
decision of July 1998 is denied.




                    
_________________________________________________
	G.H. Shufelt
Veterans Law Judge,  Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


